DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 15 November 2022 for the application filed 15 May 2020. Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (a 371 of PCT/US18/61626, filed 11/16/2018, which has PRO 62/588,051, filed 11/17/2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election of Group 1, Claims 1-12, in the reply filed on 15 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant merely indicated that the restriction requirement made by the Office should be withdrawn because PCT Rule 1.475 was not referenced and therefore, the Restriction Requirement is improper. The Examiner disagrees; Rule 1.475 was referenced. Please refer to the Restriction Requirement filed 16 September 2022 (see pg. 2-3). Applicant did not address the Examiner’s finding of lack of unity of invention between Groups 1 and 2 for lacking a technical feature that is a special technical feature; as such, Applicant failed to distinctly and specifically point out supposed errors in the restriction requirement. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.

Claim Interpretation
	Claims 4 and 5 recite a “dynamic meniscus”. Though not explicitly defined in the specification, the Examiner has interpreted “dynamic meniscus” to be a thickness of a liquid film at the point where a substrate meets the liquid-air interface during the withdrawing of the object from the liquid determined by a balance between viscous forces and opposing capillary forces.

Claim Objections
Claim 1 is objected to because of the following informalities:
“wherein the controlling is conducted to selectively…”.
Claim 4 is objected to because of the following informalities:
“wherein the moving includes pulling or pushing…”.
Claim 12 is objected to because of the following informalities:
“wherein the controlling is conducted to selectively remove the liquid from the dispersion on a surface of the at least one object to obtain a separated liquid…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
	Regarding Claim 5, it is unclear how “a stagnation point h*” cooperates with other limitations of the claimed filtering process. Please provide additional details, i.e., the specified “pre-determined algorithm”, e.g., equations 1-6 as described in pg. 12-13 of the Specification, to show the relationships among dynamic meniscus thickness at a stagnation point h*, moving speed, and desired cutoff size.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by YOUNGS et al. (US PGPub 2010/0224574 A1).
	Regarding Claim 1, YOUNGS discloses a method for separating particles from a liquid containing particles therein, in particular, separating algae from water (p0002). The liquid containing particles therein is a mixture containing particles and liquid, e.g., micro-algae and water (i.e., providing a dispersion comprising a liquid and a plurality of particles contained in the liquid; p0026). This mixture is provided as a pool 42 in a well 40 through which a filter belt 18 is moved at a certain speed (i.e., moving an object relative to the dispersion; p0027). During operation, as the filter belt 18 moves out of the pool 42, particles settle on the top surface of the belt (p0028); the belt speed can be varied to allow for a variety of input conditions, e.g., for sufficient particle dewatering/drying while on the belt (i.e., controlling at least one parameter selected from the group consisting of… a moving speed of the object; p0025, p0031). This filter belt is further porous and accordingly sized such that particles of certain sizes are preferentially retained on the top surface of the filter belt (i.e., wherein [the] controlling is conducted to selectively remove at least a portion of the plurality of particles from the dispersion to obtain a plurality of separated particles attached to a surface of the object; p0028). YOUNGS further indicates that other parameters can be varied in the disclosed method, namely pore sizes on the filter belt (p0028) or mesh opening sizes (p0039) (i.e., at least one parameter selected from the group consisting of… a dimension of the object), and further that the mixture in the pool 42 can be subjected to aerators or frothing devices (i.e., at least one parameter selected from the group consisting of… a surface tension; p0028).
	Furthermore, the limitation “to obtain a plurality of separated particles attached to a surface of the object” is directed toward an intended result of the claimed filtering process. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
	Regarding Claim 2, YOUNGS discloses the filtering process of Claim 1. YOUNGS further discloses that as particles are removed from the pool, they form a particle cake on the filter belt, which is then dried and peeled from the filter belt (i.e., wherein the process further includes removing the plurality of separated particles from the surface of the object; p0030-0031).
	Regarding Claim 3, YOUNGS discloses the filtering process of Claim 1. YOUNGS further discloses the filter belt is a continuous loop (i.e., wherein the process is a continuous process; p0009, p0022, p0025).
	Regarding Claim 4¸YOUNGS discloses the filtering process of Claim 1. YOUNGS further discloses the filter belt is moved through the mixture pool (i.e., wherein [the] moving includes pulling or pushing the object out of the dispersion; p0027). As the filter belt moves out of the pool, a wet cake containing particles is formed on the filter belt; as the wet cake advances along the filter belt, the cake is dewatered (i.e., forming a liquid film on the surface of the object including separated particles; p0028-0029).
	Though not explicitly disclosed by YOUNGS, the movement of the filter belt out of the pool will inherently result in the formation of a dynamic meniscus in the liquid film as claimed. Such a resultant effect is considered an inherent phenomenon well-known in the art. As interpreted, “dynamic meniscus” is a thickness of a liquid film at the point where a substrate meets the liquid-air interface during the withdrawing of the object from the liquid determined by a balance between viscous forces and opposing capillary forces. YOUNGS discloses that the filter belt is operated at variable speeds (p0025); the particle-liquid mixture inherently has a viscosity. Thus, the action of pulling or pushing the filter belt at variable speeds out of the disclosed mixture pool will create a dynamic meniscus in the liquid film formed on the surface of the filter belt. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947, Fed. Cir. 1999; MPEP §2112 I). Thus, the claimed limitation “the liquid film comprising a dynamic meniscus when leaving the dispersion” is inherently anticipated by the prior art.
	Regarding Claim 6, YOUNGS discloses the filtering process of Claim 1. YOUNGS further discloses a filter belt having mesh openings of 25 microns (i.e., wherein a cutoff size of the plurality of separated particles during filtering is at least 5 µm and not greater than 1000 µm; p0039). 
	Regarding Claim 7, YOUNGS discloses the filtering process of Claim 1. YOUNGS further discloses a filter belt (p0025); or a woven filter belt (p0039) (i.e., wherein the object includes a wire, a belt, a sheet, a woven mat, a non-woven mat, or a fiber).
	Regarding Claim 9, YOUNGS discloses the filtering process of Claim 1. YOUNGS further discloses the process is used for separating algae, but can also be used for any other particulate matter from water or another liquid (i.e., wherein the plurality of particles includes abrasive particles or a biological material; p0042).
	Regarding Claim 10, YOUNGS discloses the filtering process of Claim 1. YOUNGS further discloses certain algal strains separable using the disclosed filtering process, including those isolated from pond water from Marysville, OH having a size range of 0.5-40 µm (Table 1). Thus, although not explicitly disclosed, such a wide range of particle sizes can be divided into two pluralities of particles, wherein for one plurality of particles, the size cutoff range is greater than 25 µm (i.e., wherein the plurality of particles includes a first plurality of particles), and wherein for the other plurality of particles, the size cutoff range is less than 25 µm (i.e., wherein the plurality of particles includes… a second plurality of particles).
Regarding Claim 12, YOUNGS discloses a method for separating particles from a liquid containing particles therein, in particular, separating algae from water (p0002). The liquid containing particles therein is a mixture containing particles and liquid, e.g., micro-algae and water (i.e., providing a dispersion comprising a liquid and a plurality of particles contained in the liquid; p0026). This mixture is provided as a pool 42 in a well 40 through which a filter belt 18 is moved at a certain speed (i.e., moving at least one object relative to the dispersion; p0027). During operation, as the filter belt 18 moves out of the pool 42, particles settle on the top surface of the belt (p0028); the belt speed can be varied to allow for a variety of input conditions, e.g., for sufficient particle dewatering/drying while on the belt (i.e., controlling at least one parameter selected from the group consisting of… a moving speed of the at least one object; p0025, p0031). This filter belt is further porous and accordingly sized such that particles of certain sizes are preferentially retained on the top surface of the filter belt (i.e., wherein [the] controlling is conducted to selectively remove the liquid from the dispersion on a surface of the [at least one] object to obtain a separated liquid, the separated liquid being essentially free of the plurality of particles contained in the dispersion; p0028). YOUNGS further indicates that other parameters can be varied in the disclosed method, namely pore sizes on the filter belt (p0028) or mesh opening sizes (p0039) (i.e., at least one parameter selected from the group consisting of… a dimension of the object), and further that the mixture in the pool 42 can be subjected to aerators or frothing devices (i.e., at least one parameter selected from the group consisting of… a surface tension; p0028).
	Furthermore, the limitation “to obtain a separated liquid” is directed toward an intended result of the claimed filtering process. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOUNGS et al. (US PGPub 2010/0224574 A1), as applied to Claim 7 above, and further in view of MENGERINK et al. (US PGPub 20150004360 A1).
	Regarding Claim 8, YOUNGS discloses the filtering process of Claim 7. YOUNGS further discloses a woven filter fabric for use as the filter bed comprising individual threads and that the pore sizes of the fabric can be controlled by varying the mesh opening sizes (p0039). YOUNGS is deficient in disclosing the object includes a plurality of wires.
	However, as is well-known to one of ordinary skill in the art, mesh opening sizes is determined based on the diameter sizes of the threads used in preparing woven fabric. As noted by MENGERINK woven fabrics are common manufactured using wires of varying diameters to prepare a fabric with variable mesh openings (p0008-0009). Thus, absent showings of unexpected results or criticality, one of ordinary skill in the art would have found it obvious to prepare a woven filter fabric using wires as disclosed by MENGERINK for the filtering process disclosed by YOUNGS. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 5, it is noted that YOUNGS teaches a dewatering process whereby particulates are captured or retained by pores in the surface of the movable filter bed (i.e., larger particles are retained on the bed, while smaller particles remain in the mixture pool), whereas it is recognized that the inventive method relies on a capillary-based separation phenomenon (i.e., smaller particles are removed from the liquid mixture, while larger particles are retained in the liquid mixture). However, independent Claim 1 is overly broad and is directly read upon by the prior art. The Examiner suggests Applicant amend Claim 1 to include all the limitations of Claim 5 including the specific “pre-determined algorithm”, e.g., equations 1-6 as noted in the Specification pg. 12-13. It is further noted that prior art COLOSQUI et al. (Physical Review Letters, 110, 188302, 2013) discloses these same equations and phenomenon.
Regarding Claim 11, it is noted that the cited plurality of separated particles is primarily (at least 99%) the smaller sized particles (1-12 µm vs. 15-200 µm). The cited prior art YOUNGS discloses retaining the larger sized particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777